Citation Nr: 1416913	
Decision Date: 04/16/14    Archive Date: 04/24/14

DOCKET NO.  09-35 271	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral foot and toe disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to May 2008.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over this claim is now with the RO in Atlanta, Georgia.


FINDINGS OF FACT

1.  The Veteran had an in-service occurrence or aggravation of a disease or injury affecting both his left and right feet and toes.

2.  Giving the Veteran the benefit of the doubt, the Veteran has a current bilateral foot disability related to his active military service.


CONCLUSION OF LAW

The criteria for service connection for a bilateral foot and toe disability have been met.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 128-29 (2000).  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).

In deciding the Veteran's claim, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event; or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

On multiple occasions during his active military service, the Veteran was diagnosed with and treated for foot and toe conditions including plantar fasciitis, metatarsalgia, and capsulitis.  See, e.g., May 2007 Medical Record Supplemental Medical Data (documenting diagnosis of right foot capsulitis by a podiatrist); June 1999 Chronological Record of Medical Care (noting history of plantar fasciitis and treatment with cast on left foot); April 2007 Individual Sick Slip (indicating foot pain with diagnosis of metatarsalgia); May 2007 Private Podiatrist Note (diagnosing metatarsalgia of the right foot); March 2008 Private Podiatrist Note (diagnosing bilateral plantar fasciitis, neuritis, and possible neuroma).  The Board finds that there is competent medical evidence that the Veteran had an in-service occurrence or aggravation of a disease or injury, specifically plantar fasciitis, metatarsalgia, and capsulitis.

The Veteran underwent a VA examination in July 2008 to determine the current condition of his feet and whether there was an etiological relationship between any current disability and his active service.  The VA examiner concluded that, despite the Veteran's complaints of bilateral foot pain that were not relieved by corrective shoe wear, the Veteran did not have a current foot or toe disability.  See July 2008 Report on VA Examination (concluding with respect to the claimed bilateral foot and toe conditions:  "there is no diagnosis because there is no pathology to render a diagnosis.").

The Veteran's treating podiatrist, however, had previously diagnosed the Veteran with neuritis and possible neuroma of the left foot and bilateral plantar fasciitis.  See March 2008 Private Podiatrist Note; see also April 2008 Private Podiatrist Note (diagnosing neuroma and neuritis of the left foot); May 2008 Private Podiatrist Note ("Morton's neuroma").  Moreover, the podiatrist indicated in October 2009 that, although the Veteran's symptoms had been significantly relieved by treatment in 2008, the Veteran was beginning to have recurrent symptoms of plantar fasciitis and metatarsalgia of the left foot.  See October 2009 Private Podiatrist Note.

The Board finds that the evidence is at least in equipoise on the issue of whether the Veteran has a current bilateral foot and toe disability, diagnosed as bilateral plantar fasciitis as well as metatarsalgia and neuroma of the left foot.  Gilbert, 1 Vet. App. at 53-56.

The final element needed to establish service connection is a causal nexus between the in-service occurrence of the disease or injury and the current disability.  The VA examiner did not address this issue as his examination did not result in a current diagnosis.  Though the Veteran's treating podiatrist also did not provide an explicit nexus opinion, the podiatrist did indicate that the Veteran's current bilateral foot disability "had been present for years" and "developed while he was on active duty and has continued now that he is off of active duty."  See October 2009 Private Podiatrist Note.  The Board finds this opinion to be competent and probative medical evidence of an etiological nexus between the in-service foot and toe problems and the Veteran's current bilateral foot and toe disability.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

In summary, the Board finds that the evidence of record sufficient to establish a current disability and an etiological link between the Veteran's current bilateral foot and toe disability and his military service.  See Jandreau, 492 F.3d at 1376-1377.

Accordingly, after considering the evidence of record in its entirety, the Board concludes that the evidence is at least in equipoise on the claim of entitlement to service connection for a bilateral foot and toe disability and, so, the Veteran's claim is granted.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 1 Vet. App. at 53-56.  The nature and extent of the current disability, following treatment cited above, is not before the Board at this time. 

ORDER

Entitlement to service connection for a bilateral foot and toe disability is granted.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


